Exhibit 10.1


SECURITIES PURCHASE AGREEMENT

AVAX Technologies, Inc.
2000 Hamilton Street
Suite 204
Philadelphia, PA 19130


Ladies & Gentlemen:

                The undersigned (the “Investor”), hereby confirms its agreement
with you as follows:

1.   This Securities Purchase Agreement (the “Agreement”) is made effective as
of May 10, 2004, between AVAX Technologies, Inc., a Delaware corporation (the
“Company”), and the Investor.


2.   The Company has authorized, subject to adjustment by the Company’s Board of
Directors, the issuance and sale of shares of common stock of the Company,
$0.004 par value per share (the “Common Stock”), and warrants to purchase shares
of Common Stock (the “Warrant”), with an exercise price of $0.35 and $0.39 per
share for the Series 2004A Warrants and the Series 2004B Warrants, respectively,
pursuant to the forms of Warrants delivered simultaneously with this Agreement,
to certain investors in a private placement (the “Offering”). For every 6.667
shares of Common Stock purchased by the Investor in this Offering, such Investor
shall be entitled to receive one Series 2004A Warrant and one Series 2004B
Warrant to purchase one share of Common Stock. The purchase price for the Common
Stock and the associated Warrants will be $0.30 (“Price Per Share”) for each
share of Common Stock. The purchase price is allocated as follows: $0.27 per
share of Common Stock, $0.01 per Series 2004A Warrant and $0.02 per Series 2004B
Warrant purchased.


3.   The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the number of shares
of Common Stock set forth on the signature page for a Price Per Share of $0.30
per share of Common Stock, or an aggregate purchase price set forth on the
signature page, pursuant to the Terms and Conditions for Purchase of Common
Stock and Warrants attached hereto as Annex I and incorporated herein by
reference as if fully set forth herein. Unless otherwise requested by the
Investor, certificates representing the Common Stock and Warrants purchased by
the Investor will be registered in the Investor’s name and address as set forth
below.


4.   The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, (b) neither it, nor any group of which it is a
member or to which it is related, beneficially owns (including the right to
acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any NASD member. Exceptions:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


-1-

--------------------------------------------------------------------------------


        Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

                “INVESTOR”

   

By:    

--------------------------------------------------------------------------------

    Print Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

    Address:  

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

    Tax ID No.:  

--------------------------------------------------------------------------------

    Contact Name:  

--------------------------------------------------------------------------------

    Telephone:  

--------------------------------------------------------------------------------

    Facsimile:  

--------------------------------------------------------------------------------

    Name in which shares should be registered (if different):
 

--------------------------------------------------------------------------------


U.S. Dollar Amount Invested:   $____________

Number of shares of Common Stock:   ____________
Number of Series 2004A Warrants:   ____________.
Number of Series 2004B Warrants:   __________

Date: May ___, 2004

        If Purchaser is a Registered Representative with a NASD member firm,
have the following acknowledgment signed by the appropriate party:

The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

    By:          

--------------------------------------------------------------------------------

    Name of NASD Member Firm

   

By:    

     

--------------------------------------------------------------------------------

Authorized Officer 


AGREED AND ACCEPTED:

AVAX Technologies, Inc.



--------------------------------------------------------------------------------

By:   Richard P. Rainey       Title:   President      
Date:  
May 17, 2004      




[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]



-2-

--------------------------------------------------------------------------------



ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF COMMON STOCK AND WARRANTS

        1.   Authorization and Sale of the Common Stock and Warrants.   Subject
to the terms and conditions of this Agreement, the Company has authorized the
sale of up to 40,000,000 shares of Common Stock, and the issuance of Series
2004A Warrants to purchase up to 6,000,000 shares of Common Stock and Series
2004B Warrants to purchase up to 6,000,000 shares of Common Stock. The Company
reserves the right to increase or decrease these numbers.

        2.   Agreement to Sell and Purchase the Common Stock and Warrants;
Subscription Date.

              2.1     At the Closing (as defined in Section 3), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions hereinafter set forth, the number of shares of Common Stock
and Warrants set forth on the signature page hereto at the purchase price set
forth on such signature page.

              2.2     The Company is entering into this same form of Securities
Purchase Agreement with certain other investors (the “Other Investors”)
effective as of the date hereof (the “Subscription Date”) and expects to
complete sales of Common Stock and Warrants to them. (The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Securities Purchase Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”)

        3.   Delivery of the Securities at Closing.   The completion of the
purchase and sale of the Common Stock and Warrants (the “Closing”) shall occur
(the “Closing Date”) on the third business day after the Subscription Date (or
upon such earlier date as the Company and the Investors shall agree), at the
offices of the Company’s counsel. At the Closing, each Investor will wire
transfer to the Company (in accordance with the wire transfer instructions
attached hereto as Exhibit A) the full amount of the purchase price for the
Common Stock and Warrants being purchased hereunder as set forth on the
signature page hereto and the Company shall deliver to the Investor the
certificates representing such shares of Common Stock and the Warrants set forth
on the signature page hereto, each such certificate to be registered in the name
of the Investor or, if so indicated on the signature page hereto, in the name of
a nominee designated by the Investor. The Company’s obligation to issue the
Common Stock and Warrants to the Investor shall be subject to the following
conditions, any one or more of which may be waived by the Company: (a) receipt
of a wire transfer of funds (in accordance with the wire transfer instructions
attached hereto as Exhibit A) in the full amount of the purchase price for the
Common Stock and Warrants being purchased hereunder as set forth on the
signature page hereto; (b) completion of the purchases and sales under the
Agreements with the Other Investors such that a minimum of $2,000,000 aggregate
Purchase Price of shares of Common Stock and Warrants are sold pursuant to the
Agreements; and (c) the accuracy of the representations and warranties made by
the Investors and the fulfillment of those undertakings of the Investors to be
fulfilled prior to the Closing. The Investor’s obligation to purchase the Common
Stock and Warrants shall be subject to the following conditions, any one or more
of which may be waived by the Investor: (a) receipt by the Investor or its
authorized agent of one or more certificates representing the number of shares
of Common Stock and Warrants set forth on the signature page hereto; (b) receipt
by the Investor of an opinion letter, dated as of the Closing Date, from
Gilmore & Bell, P.C., counsel to the Company, in form reasonably satisfactory to
the Investor; (c) the accuracy of the representations and warranties when made
by the Company and as if made by the Company at the Closing and the fulfillment
of those undertakings of the Company to be fulfilled prior to the Closing;
(d) on the Closing Date, no legal action, suit or proceeding shall be pending or
threatened which seeks to


-1-

--------------------------------------------------------------------------------


restrain or prohibit the transactions contemplated by the Agreements; (e) the
Company shall have delivered to the Investors its certificate, dated the Closing
Date, duly executed by its Chief Executive Officer to the effect set forth in
clause (c) above; (f) the receipt by the Investors of a certificate, dated the
Closing Date, of the Secretary or Assistant Secretary of the Company certifying
as to (i) the accuracy of the certificate of incorporation and bylaws of the
Company as in effect on the Closing Date (which shall be attached to such
certificate as an exhibit), (ii) the accuracy of all resolutions of the board of
directors (and committees thereof) of the Company relating to the Agreements and
the transactions contemplated thereby (which shall be attached to such
certificate as an exhibit) and (iii) the incumbency and signatures of all
officers of the Company executing the Agreements and any other agreement or
document contemplated thereby.

        4.   Representations, Warranties and Covenants of the Company.   Except
as otherwise described in the Company’s SEC Documents (as defined in
Section 4.4) or in the Confidential Private Placement Memorandum dated April 12,
2004, as supplemented or amended and including all exhibits attached thereto and
incorporated by reference therein (the “Memorandum”), which qualify the
following representations, warranties and covenants in their entirety, the
Company hereby represents and warrants to, and covenants with, the Investor, as
follows:

              4.1     Organization.   Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each of the Company and its Subsidiaries (as
defined in Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”)) has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is registered
or qualified to do business and in good standing in each jurisdiction in which
it owns or leases property or transacts business and where the failure to be so
qualified would have a material adverse effect upon the financial condition or
business, operations or assets of the Company and its Subsidiaries, considered
as one enterprise, and no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification, other than the winding down
or dissolution of certain Subsidiaries no actively longer used in the operation
of the Company’s business.

              4.2     Due Authorization.   The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreements, and the Agreements have been duly authorized and validly executed
and delivered by the Company and constitute legal, valid and binding agreements
of the Company enforceable against the Company in accordance with their terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

              4.3     Non-Contravention.   The execution and delivery of the
Agreements, the issuance and sale of the Common Stock and Warrants to be sold by
the Company under the Agreements, the fulfillment of the terms of the Agreements
and the consummation of the transactions contemplated thereby will not
(A) conflict with or constitute a violation of, or default (with or without the
giving of notice or the passage of time or both) under, (i) any material bond,
debenture, note or other evidence of indebtedness, or under any material lease,
indenture, mortgage, deed of trust, loan agreement, joint venture or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which it or any of its Subsidiaries or their respective properties are bound,
(ii) the charter, by-laws or other organizational documents of the Company or
any Subsidiary, or (iii) any law, administrative regulation, ordinance or order
of any court or governmental agency, arbitration panel or authority applicable
to the Company or any Subsidiary or their respective properties, except where
such conflict, violation or default


-2-

--------------------------------------------------------------------------------


would not have a material adverse effect on the financial condition or results
of operations of the Company and Subsidiaries taken as one enterprise,
(B) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of the Company or any Subsidiary or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company or any Subsidiary is a party or by which any of them is bound or to
which any of the property or assets of the Company or any Subsidiary is subject.
No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States is required for the execution and delivery of the
Agreements and the valid issuance and sale of the Common Stock and Warrants to
be sold pursuant to the Agreements, other than such as have been made or
obtained, and except for any securities filings required to be made under
federal or state securities laws.

              4.4     Reporting Status.     The Company has filed in a timely
manner all documents that the Company was required to file under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), during the 12 months
preceding the date of this Agreement. The following documents complied in all
material respects with the Securities and Exchange Commission’s (“SEC”)
requirements as of their respective filing dates, and the information contained
therein as of the date thereof did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein in light of the circumstances under where they
were made not misleading, except to the extent that information contained in any
such document has been revised or superseded by a later filed SEC Document (as
defined below):

(i)  

The Company’s Annual Report on Form 10-KSB for the year ended December 31, 2003,
including the exhibits thereto (the “Form 10-KSB”); and


(ii)  

all other documents, including the exhibits thereto, filed by the Company with
the SEC since December 31, 2003, pursuant to the reporting requirements of the
Exchange Act (together with the Form 10-KSB, the “SEC Documents”).


              4.5     Capitalization.     As of the date hereof, the authorized
capital stock of the Company consists of 150,000,000 shares of Common Stock and
5,000,000 shares of preferred stock, par value $0.004 per share, of the Company
(the “Preferred Stock”). As of April 12, 2004, there were approximately
(i) 19,210,846 shares of Common Stock issued and outstanding, (ii) 3,760,904
shares of Common Stock reserved for issuance under the Company’s stock option
plans, including 1,7440,889 shares issuable upon exercise of outstanding stock
options issued by the Company to current or former employees, consultants and
directors of the Company and its Subsidiaries, (iii) 513,430 shares issuable
upon exercise of outstanding stock options issued by the Company to current or
former employees, consultants and directors of the Company and its Subsidiaries
and (iii) 9,673,582 shares issuable upon exercise of warrants to acquire shares
of Common Stock. All outstanding shares of Common Stock are duly authorized,
validly issued, fully paid and nonassessable, free from any liens or any other
encumbrances created by the Company with respect to the issuance and delivery
thereof and not subject to preemptive rights. Other than as disclosed in the SEC
Documents or the Memorandum, there are no outstanding rights, options, warrants,
preemptive rights, rights of first refusal agreements, commitments or similar
rights for the purchase or acquisition from the Company of any securities of the
Company. The Common Stock and Warrants to be sold pursuant to the Agreements
have been duly authorized, and when issued and paid for in accordance with the
terms of the Agreements will be duly and validly issued, fully paid and
nonassessable, free and clear of all pledges, liens, encumbrances and other
restrictions (other than those arising under federal or state securities laws as
a result of the private placement of the Common Stock and Warrants to the
Investors). Other than with respect to the conversion rights for the


-3-

--------------------------------------------------------------------------------


outstanding bridge notes described in the Memorandum, no preemptive right,
co-sale right, right of first refusal or other similar right exists with respect
to the Common Stock and Warrants or the issuance and sale thereof. No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Common Stock and
Warrants. Except as set forth in the SEC Documents and the registration rights
of the holders of the bridge notes described in the SEC Documents and the
Memorandum, no holder of any of the securities of the Company has any rights
(“demand,” “piggyback” or otherwise) to have such securities registered by
reason of the intention to file, filing or effectiveness of a Registration
Statement (as defined in Section 7.1 hereof). The Company has agreed to include
the shares of Common Stock issuable to the holders of the bridge notes in the
Registration Statement.

              4.6     Legal Proceedings.     There is no material legal or
governmental proceeding pending or, to the knowledge of the Company, threatened
to which the Company or any Subsidiary or any officer or director of the Company
or any Subsidiary in their capacity as such officer or director is or may be a
party or of which the business or property of the Company or any Subsidiary is
subject that is not disclosed in the SEC Documents. There is no action, suit,
proceeding, inquiry or investigation before or by any court, public board or
body (including, without limitation, the SEC) pending or, to the knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries wherein an unfavorable decision, ruling or fording could adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under the Agreements.

              4.7     No Violations.     Neither the Company nor any Subsidiary
is in violation of its charter, bylaws, or other organizational document, or in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the Company
or any Subsidiary, including the rules, regulations and policies of the SEC and
the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) and which violation, individually or in the aggregate,
would be reasonably likely to have a material adverse effect on the business,
operations, assets or financial condition of the Company and its Subsidiaries,
considered as one enterprise, or is in default (and there exists no condition
which, with or without the passage of time or giving of notice or both, would
constitute a default) in any material respect in the performance of any bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or by which the properties of the Company or any Subsidiary
are bound, which would be reasonably likely to have a material adverse effect
upon the business, operations, assets or financial condition of the Company and
its Subsidiaries, considered as one enterprise.

              4.8     Governmental Permits, Etc.     With the exception of the
matters which are dealt with separately in Section 4.1, 4.4, 4.13 and 4.14, each
the Company and it Subsidiaries has all necessary franchises, licenses,
certificates and other authorizations from any foreign, federal, state or local
government or governmental agency, department, or body that are currently
necessary for the operation of the business of the Company and its Subsidiaries
as currently conducted, except where the failure to currently possess could not
reasonably be expected to have a material adverse effect upon the business,
operations, assets or financial condition of the Company and its Subsidiaries,
considered as one enterprise.

              4.9     Intellectual Property.     Each of the Company and its
Subsidiaries owns or possesses sufficient rights to use all patents, patent
rights, trademarks, copyrights, licenses, inventions, trade secrets, trade names
and know-how (collectively, “Intellectual Property”) that are necessary for the
conduct of its business as now conducted, and as proposed to be conducted in the
SEC Documents, except where the failure to currently own or possess could not
reasonably be expected to have a material adverse


-4-

--------------------------------------------------------------------------------


effect on the financial condition or business of the Company and its
Subsidiaries considered as one enterprise. Except as set forth in the SEC
Documents, (i) neither the Company nor any of its Subsidiaries has received any
notice of, or has any knowledge of, any infringement of asserted rights of a
third party with respect to any Intellectual Property that, individually or in
the aggregate, would have a material adverse effect on the financial condition
or business, operations or assets of the Company and its Subsidiaries considered
as one enterprise and (ii) neither the Company nor any of its Subsidiaries has
received any notice of any infringement rights by a third party with respect to
any Intellectual Property that, individually or in the aggregate, would have a
material adverse effect upon the business, operations, assets or financial
condition of the Company and its Subsidiaries, considered as one enterprise.

              4.10     Environmental Matters.     The Company and its
Subsidiaries (i) are in compliance in all material respects with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all material permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses,
and (iii) are in compliance with all terms and conditions of any permit, license
or approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its Subsidiaries taken as a whole.

              4.11     Financial Statements.     The financial statements of the
Company and the related notes thereto included in the SEC Documents present
fairly in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Company and its
Subsidiaries as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified. Such consolidated financial
statements (including the related notes) have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified, except as set forth in the SEC
Documents and subject, in the case of unaudited financial statements, to normal
year-end audit adjustments.

              4.12     No Material Adverse Change.     Except as disclosed in
the SEC Documents, since December 31, 2003, there has not been (i) any material
adverse change in the financial condition or earnings of the Company and its
Subsidiaries considered as one enterprise nor has any material adverse event
occurred to the Company or its Subsidiaries, (ii) any material adverse event
affecting the Company or any of its Subsidiaries, (iii) any obligation, direct
or contingent, that is material to the Company and its Subsidiaries considered
as one enterprise, incurred by the Company, except obligations incurred in the
ordinary course of business, (iv) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any of its
Subsidiaries, or (v) any loss or damage (whether or not insured) to the physical
property of the Company which has been sustained which has a material adverse
effect on the condition (financial or otherwise), earnings, operations or
business of the Company and its Subsidiaries considered as one enterprise.
Except as disclosed in the SEC Documents, neither the Company nor any of its
Subsidiaries has (i) sold, assigned, transferred, abandoned, mortgaged, pledged
or subjected to lien any of its material properties, tangible or intangible, or
rights under any material contract, permit, license, franchise or other
agreement or (ii) waived or cancelled any material indebtedness or other
obligations owed to the Company or any such Subsidiary.

              4.13     No Manipulation of Stock.     The Company has not taken
and will not, in violation of applicable law, take, any action designed to or
that might reasonably be expected to cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Common Stock and the Common Stock issuable upon exercise of the Warrants.


-5-

--------------------------------------------------------------------------------


              4.14     S-3 Status.     The Company meets the requirements for
filing Form S-3 for the registration of the resale of the Common Stock and the
Common Stock issuable upon exercise of the Warrants by the Investors and will
use its best efforts to maintain S-3 status with the SEC during the Registration
Period (as defined in Section 7.1(c)).

              4.15     Insurance.     The Company maintains and will continue to
maintain insurance against loss or damage by fire or other casualty and such
other insurance, including, but not limited to, product liability insurance, in
such amounts and covering such risks as is reasonably adequate consistent with
industry practice for the conduct of its business and the value of its
properties, all of which insurance is in full force and effect.

              4.16     Tax Matters.     The Company has filed all material
federal, state and local income and franchise and other tax returns required to
be filed and has paid or accrued all taxes due in accordance therewith, and no
tax deficiency has been determined adversely to the Company which has had (nor
does the Company have any knowledge of any tax deficiency which, if determined
adversely to the Company, might have) a material adverse effect on the condition
(financial or otherwise), earnings, operations or business of the Company and
its Subsidiaries considered as one enterprise.

              4.17     Investment Company.     The Company is not an “investment
company” within the meaning of such term under the Investment Company Act of
1940 and the rules and regulations of the SEC thereunder and will not become an
investment company upon the receipt and application of the net proceeds of this
offering.

              4.18     No Registration.     Assuming the accuracy of the
representations and warranties made by, and compliance with the covenants of,
the Investors in Section 5 hereof, no registration of the Common Stock and
Warrants under the Securities Act of 1933, as amended (the “Securities Act”), is
required in connection with the offer and sale of the Common Stock and Warrants
by the Company to the Investors as contemplated by the Agreements.

              4.19     Form D.     The Company agrees to file one or more
Forms D with respect to the Common Stock and Warrants on a timely basis as
required under Regulation D under the Securities Act to claim the exemption
provided by Rule 506 of Regulation D and to, upon request, provide a copy
thereof to the Investors and their counsel.

              4.20     Certain Future Financings and Related Actions.

                         (a)     The Company will not sell, offer to sell,
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Securities Act) that is or could be integrated with the sale of
the Common Stock and Warrants in a manner that would require the registration of
the Common Stock and Warrants under the Securities Act.

                         (b)     The Company shall not offer, sell, contract to
sell or issue (or engage any person to assist the Company in taking any such
action) any equity securities or securities convertible into, exchangeable for
or otherwise entitling the holder to acquire, any Common Stock at a price below
the market price of the Common Stock during the period from the date of this
Agreement to the effective date of the Registration Statement; provided,
however, that nothing in this Section 4.23(b) shall prohibit the Company from
issuing securities (v) to employees, directors, officers, advisors or
consultants of the Company; (w) upon exercise of conversion, exchange, purchase
or similar rights issued, granted or given by the Company and outstanding as of
the date of this Agreement; (x) pursuant to a public offering underwritten on a
firm commitment basis registered under the Securities Act; (y) for the purpose
of funding the acquisition of securities or assets of any entity in a single
transaction or a series of related


-6-

--------------------------------------------------------------------------------


transactions; or (z) pursuant to a strategic partnership or alliance agreement,
loan agreement, equipment lease or similar commercial agreement (including
licensing and similar arrangements).

              4.21     Use of Proceeds.     The Company will use the net
proceeds from the sale of the Common Stock and Warrants for continued research
and development of the Company’s AC Vaccine program and small molecule
compounds, as well as working capital and other general corporate purposes.

        5.   Representations, Warranties and Covenants of the Investor.   The
Investor hereby represents and warrants to, and covenants with, the Company as
follows:

              5.1     (i)   The Investor is an “accredited investor” as defined
in Regulation D under the Securities Act and the Investor has the knowledge,
sophistication and experience necessary to make, and is qualified to make
decisions with respect to, investments in shares presenting an investment
decision like that involved in the purchase of the Common Stock and Warrants,
including investments in securities issued by the Company and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Common Stock and Warrants, including without limitation, the Memorandum and the
Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31,
2003, delivered to the Investor; (ii) the Investor is acquiring the number of
shares of Common Stock and Warrants set forth on the signature page hereto for
its own account for investment only and with no present intention of
distributing any of the shares of Common Stock, Warrants and shares of Common
Stock issuable upon exercise of the Warrants, in violation of the Securities Act
or any arrangement or understanding with any other persons regarding the
distribution of the shares of Common Stock, Warrants and the shares of Common
Stock issuable upon exercise of the Warrants; (iii) the Investor will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Common Stock, Warrants and shares of Common Stock issuable upon
exercise of the Warrants except in compliance with the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder; (iv) the Investor has filled in all requested
information on the signature page hereto for use in preparation of the
Registration Statement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date; (v) the
Investor will notify the Company promptly of any change in any of such
information until such time as the Investor has sold all of its Common Stock,
Warrants and shares of Common Stock issued upon exercise of the Warrants or
until the Company is no longer required to keep the Registration Statement
effective; and (vi) the Investor has, in connection with its decision to
purchase the number of shares of Common Stock and Warrants set forth on the
signature page hereto, relied only upon the SEC Documents, other publicly
available information and the representations and warranties of the Company
contained herein. The Investor understands that its acquisition of the Common
Stock and Warrants has not been registered under the Securities Act or
registered or qualified under any state securities laws in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
truth and accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements and covenants of the Investor set forth in this Agreement
and the bona fide nature of the Investor’s investment intent as expressed
herein.

              5.2     The Investor acknowledges that the Company has represented
that no action has been or will be taken in any jurisdiction outside the United
States by the Company that would permit an offering of the Common Stock and
Warrants, or possession or distribution of offering materials in connection with
the issuance of the Common Stock and Warrants, in any jurisdiction outside the
United States where action for that purpose is required. If the Investor is
located or domiciled outside the United States it agrees to comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers the shares of Common Stock and Warrants or
has in its possession or distributes any offering material, in all cases at its
own expense.


-7-

--------------------------------------------------------------------------------


              5.3     The Investor hereby covenants with the Company not to make
any sale of the Common Stock and Warrants without complying with the provisions
of this Agreement, including Section 7.2 hereof, provided that the Company
complies with its obligations under Section 7.1, without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied, if
applicable, and the Investor acknowledges that the certificates evidencing the
Common Stock and Warrants will be imprinted with a legend that prohibits their
transfer except in accordance therewith. The Investor acknowledges that there
may occasionally be times when the Company, based on the advice of its counsel,
determines that, subject to the limitations of Section 7.2, it must suspend the
use of the Prospectus forming a part of the Registration Statement until such
time as an amendment to the Registration Statement has been filed by the Company
and declared effective by the SEC or until the Company has amended or
supplemented such Prospectus.

              5.4     The Investor further represents and warrants to, and
covenants with, the Company that (i) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and (ii) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification and contribution agreements
of the Investors herein may be legally unenforceable.

              5.5     Investor will not, prior to the effectiveness of the
Registration Statement, directly or indirectly, sell, offer to sell, solicit
offers to buy, dispose of, loan, pledge or grant any right with respect to
(collectively, a “Disposition”), the Common Stock of the Company in violation of
the Securities Act, nor will Investor engage in any hedging or other transaction
which is designed to or could reasonably be expected to lead to or result in a
Disposition of Common Stock of the Company by the Investor or any other person
or entity in violation of the Securities Act. Such prohibited hedging or other
transactions would include without limitation effecting any short sale or having
in effect any short position (whether or not such sale or position is against
the box and regardless of when such position was entered into) or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to the Common Stock of the Company or with respect to any security
(other than a broad-based market basket or index) that includes, relates to or
derives any significant part of its value from the Common Stock of the Company.
The Investor acknowledges that the Common Stock, Warrants and shares of Common
Stock issuable upon exercise of the Warrants shall bear a restrictive legend to
the effect that the Common Stock, Warrants and Common Stock issuable upon
exercise of the Warrants have not been registered under the Securities Act of
1933, as amended and such securities may not be sold or transferred in the
absence of an effective registration statement or pursuant to an exemption from
registration.

              5.6     The Investor understands that nothing in this Agreement or
any other materials presented to the Investor in connection with the purchase
and sale of the Common Stock and Warrants constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Common Stock and Warrants.

              5.7     The Investor shall hold in strict confidence all
information concerning this Agreement and the Offering of the Common Stock and
Warrants until the earlier of such time as the Company has made a public
announcement concerning this Agreement or the Offering of the Common Stock and
Warrants.


-8-

--------------------------------------------------------------------------------


              5.8     If the Investor is an individual, the Investor certifies
that he or she is not nor to his or her knowledge has been designated, a
“suspected terrorist” as defined in Executive Order 13224. If the Investor is a
corporation, trust, partnership, limited liability company or other
organization, the Investor certifies that, to the best of its knowledge, the
Investor has not been designated, and is not owned or controlled by, a
“suspected terrorist” as defined in Executive Order 13224. The Investor hereby
acknowledges that the Company seeks to comply with all applicable laws covering
money laundering and related activities. In furtherance of those efforts, the
Investor hereby represents, warrants and agrees that: (a) none of the cash or
property that the Investor will pay or will contribute to the Company has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (b) no contribution or payment by the Investor to
the Company, to the extent that they are within the Investor’s control, shall
cause the Company to be in violation of the United States Bank Secrecy Act, the
United States Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. The Investor shall promptly notify the Company if any of these
representations ceases to be true and accurate regarding the Investor. The
Investor agrees to provide the Company any additional information regarding the
Investor that the Company deems necessary or convenient to ensure compliance
with all applicable laws concerning money laundering and similar activities. The
Investor understands and agrees that if at any time it is discovered that any of
the foregoing representations are incorrect, or if otherwise required by
applicable law or regulation related to money laundering similar activities, the
Company may undertake appropriate actions to ensure compliance with applicable
law or regulation, including but not limited to segregation and/or redemption of
the Investor’s investment in the Company. The Investor further understands that
the Company may release confidential information about the Investor and, if
applicable, any underlying beneficial owners, to proper authorities if the
Company, in its sole discretion, determines that it is in the best interest of
the Company in light of relevant rules and regulations under the laws set forth
in subsection (b) above.

        6.   Survival of Representations, Warranties and
Agreements.   Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein shall survive the execution of this Agreement,
the delivery to the Investor of the Common Stock and Warrants being purchased
and the payment therefor for a period of one (1) year from the Closing Date.

        7.   Registration; Compliance with the Securities Act.

              7.1     Registration Procedures and Expenses.   The Company shall:

                        (a)   subject to receipt of necessary information from
the Investors, use its best efforts to prepare and file with the SEC, within 30
days after the Closing Date, a registration statement (the “Registration
Statement”) on Form S-3 to enable the resale of the Registrable Shares (as
defined below) by the Investors on a delayed or continuous basis under Rule 415
of the Securities Act. The Registration Statement may include shares of common
stock other than those held by the Investor and the Other Investors, provided
that the inclusion of those shares would not affect the plan of distribution
included in the Registration Statement. “Registrable Shares” means (a) all
shares of Common Stock purchased in the Offering, (b) all shares of Common Stock
underlying the Warrants, (c) Penalty Shares (as defined below), if any, and (d)
any shares of capital stock issued or issuable, from time to time, upon any
reclassification, share combination, share subdivision, stock split, share
dividend, merger, consolidation or similar transaction or event or otherwise as
a distribution on, in exchange for or with respect to any of the foregoing, in
each case held at the relevant time by an Investor;


-9-

--------------------------------------------------------------------------------


                        (b)   use its best efforts, subject to receipt of
necessary information from the Investors, to cause the Registration Statement to
become effective within 120 days after the Closing Date;

                        (c)   use its best efforts to prepare and file with the
SEC such amendments and supplements to the Registration Statement and the
Prospectus used in connection therewith and take all such other actions as may
be necessary to keep the Registration Statement current and effective for a
period (the “Registration Period”) not exceeding, with respect to each
Investor’s Registrable Shares, the earlier of (i) the second anniversary of the
Closing Date, (ii) the date on which the Investor may sell all the shares of
Common Stock, Warrants and shares of Common Stock issuable upon exercise of the
Warrants then held by the Investor without restriction by the volume limitations
of Rule 144(e) of the Securities Act, and (iii) such time as all Registrable
Shares held by such Investor have been sold (A) pursuant to a registration
statement, (B) to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction, and/or (C) in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(1) thereof so that all transfer restrictions and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale;

                        (d)   promptly furnish to the Investor with respect to
the Registrable Shares registered under the Registration Statement such number
of copies of the Registration Statement, Prospectuses and Preliminary
Prospectuses in conformity with the requirements of the Securities Act and such
other documents as the Investor may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Registrable Shares by
the Investor;

                        (e)   promptly take such action as may be necessary to
qualify, or obtain, an exemption for the Registrable Shares under such of the
state securities laws of United States jurisdictions as shall be necessary to
qualify, or obtain an exemption for, the sale of the Registrable Shares in
states specified in writing by the Investor; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

                        (f)   bear all expenses in connection with the
procedures in paragraph (a) through (c) of this Section 7.1 and the registration
of the Registrable Shares pursuant to the Registration Statement, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) fees and
expenses of compliance with federal securities and state “blue sky” or
securities laws; (iii) expenses of printing (including printing certificates for
the Registrable Shares and Prospectuses), messenger and delivery services and
telephone; (iv) all application and filing fees in connection with listing the
Registrable Shares on a national securities exchange or automated quotation
system pursuant to the requirements hereof; and (v) all fees and disbursements
of counsel of the Company and independent certified public accountants of the
Company; provided, however, that each Investor shall be responsible for paying
the underwriting commissions or brokerage fees, and taxes of any kind
(including, without limitation, transfer taxes) applicable to any disposition,
sale or transfer of such Investor’s Registrable Shares and any fees and expenses
of counsel or other advisors to the Investor or Other Investors. The Company
shall, in any event, bear its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, rating agency fees and the
fees and expenses of any person, including special experts, retained by the
Company;

                        (g)   advise the Investors, within two business days by
e-mail, fax or other type of communication, and, if requested by such person,
confirm such advice in writing: (i) after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that


-10-

--------------------------------------------------------------------------------


purpose, or any other order issued by any state securities commission or other
regulatory authority suspending the qualification or exemption from
qualification of such Registrable Shares under state securities or “blue sky”
laws; and it will promptly use its best efforts to prevent the issuance of any
stop order or other order or to obtain its withdrawal at the earliest possible
moment if such stop order or other order should be issued; (ii) when the
Prospectus or any Prospectus Supplement or post-effective amendment has been
filed, and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective; and (iii) after the
Company shall receive notice or obtain knowledge of the existence of any fact or
the happening of any event that makes any statement of a material fact made in
the Registration Statement, the Prospectus, any amendment or supplement thereto,
or any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading;

                        (h)   otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC which could affect the sale of the
Registrable Shares;

                        (i)   use its best efforts to cause all Registrable
Shares to be listed on each securities exchange or market, if any, on which
equity securities issued by the Company are then listed;

                        (j)   use its best efforts to take all other steps
necessary to effect the registration of the Registrable Shares contemplated
hereby and to enable the Investors to sell the Registrable Shares under Rule
144; and

                        (k)   The Company further agrees that, if the
Registration Statement has not (i) been filed with the SEC within 30 days after
the Closing Date or (ii) been declared effective by the SEC within 120 days
after the Closing Date (each such event referred to in clauses (i) and (ii), a
“Registration Default”), for all or part of each 30-day period (a “Penalty
Period”) during which the Registration Default remains uncured, the Company
shall issue or pay, as applicable, to each Investor 1% for each Penalty Period
of the aggregate purchase price paid by the Investor for its Common Stock and
Warrants, payable in validly issued, fully paid and nonassessable shares of
Common Stock (valued at the average of the closing price of the Common Stock for
the three trading days ending on the last trading day of such Penalty Period)
(the “Penalty Shares”) or cash, or a combination thereof, at the option of the
Company; provided, however, that the maximum aggregate payment of cash, or
issuance of Penalty Shares to each Investor, as the case may be, in respect of a
Registration Default shall not exceed 5% of the aggregate purchase price paid by
such Investor for its Common Stock and Warrants and provided further, that if
the issuance of Penalty Shares by the Company would result in the Company being
required to obtain the approval of the Company’s stockholders, then the Company
shall pay cash rather than issue such Penalty Shares to the extent needed to
avoid such stockholder approval. The Company shall deliver said shares or cash
payment to the Investor by the fifth business day after the end of each such
Penalty Period. Notwithstanding anything to the contrary in Section 7.3 or any
other provision of this Agreement, the issuance of the Penalty Shares or cash as
provided in this Section 7.1(k) shall be the Investor’s sole and exclusive
remedy in the event of any Registration Default; provided, however, that if the
foregoing remedy is deemed unenforceable by a court of competent jurisdiction
then the Investor shall have all other remedies available at law or in equity.

              7.2     Transfer; Suspension.

                        (a)   The Investor agrees that it will not effect any
Disposition of the Common Stock or shares of Common Stock issuable upon exercise
of the Warrants or its right to purchase the Common Stock or shares of Common
Stock issuable upon exercise of the Warrants that would constitute a sale within
the meaning of the Securities Act except as contemplated in the Registration
Statement


-11-

--------------------------------------------------------------------------------


referred to in Section 7.1 and as described below or otherwise in accordance
with the Securities Act, and that it will promptly notify the Company of any
changes in the information set forth in the Registration Statement regarding the
Investor or its plan of distribution.

                        (b)   Except in the event that paragraph (c) below
applies, the Company shall, at all times during the Registration Period,
promptly (i) prepare and file from time to time with the SEC a post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that such Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and so that, as thereafter delivered to
purchasers of the Registrable Shares being sold thereunder, such Prospectus will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
(ii) provide the Investor copies of any documents filed pursuant to
Section 7.2(b)(i); and (iii) inform each Investor that the Company has complied
with its obligations in Section 7.2(b)(i) (or that, if the Company has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, the Company will notify the Investor to that effect, will
use its best efforts to secure the effectiveness of such post-effective
amendment as promptly as possible and will promptly notify the Investor pursuant
to Section 7.2(b)(i) hereof when the amendment has become effective).

                        (c)   Subject to paragraph (d) below, in the event
(i) of any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information; (ii) of the issuance by the SEC or any other federal
or state governmental authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) of any event or
circumstance which necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall deliver a certificate in
writing to the Investor (the “Suspension Notice”) to the effect of the foregoing
and, upon receipt of such Suspension Notice, the Investor will refrain from
selling any Registrable Shares pursuant to the Registration Statement (a
“Suspension”) until the Investor’s receipt of copies of a supplemented or
amended Prospectus prepared and filed by the Company, or until it is advised in
writing by the Company that the current Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus. In the event of any
Suspension, the Company will use its best efforts to cause the use of the
Prospectus so suspended to be resumed as soon as reasonably practicable after
the delivery of a Suspension Notice to the Investor. In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Investor, the Investor shall be entitled to specific
performance in the event that the Company fails to comply with the provisions of
this Section 7.2(c).

                        (d)   Notwithstanding the foregoing paragraphs of this
Section 7.2, the Investor shall not be prohibited from selling Registrable
Shares under the Registration Statement as a


-12-

--------------------------------------------------------------------------------


result of Suspensions on more than two occasions (for two separate suspension
events) of not more than 30 days each in any twelve-month period.

                        (e)   Provided that a Suspension is not then in effect,
the Investor may sell Registrable Shares under the Registration Statement,
provided that it arranges for delivery of a current Prospectus to the transferee
of such Registrable Shares. Upon receipt of a request therefor, the Company has
agreed to provide, at its own expense, an adequate number of current
Prospectuses (including documents incorporated by reference therein) to the
Investor and to supply copies to any other parties requiring such Prospectuses.

                        (f)   In the event of a sale of Registrable Shares by
the Investor under the Registration Statement, the Investor must also deliver to
the Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit B, so that
the Registrable Shares may be properly transferred.

              7.3     Indemnification.   For the purpose of this Section 7.3:

              (i)   the term “Selling Stockholder” shall include the Investor
and any affiliate of such Investor;

              (ii)   the term “Registration Statement” shall include any final
Prospectus, exhibit, supplement or amendment included in or relating to the
Registration Statement referred to in Section 7.1; and

              (iii)   the term “untrue statement” shall include any untrue
statement or alleged untrue statement, or any omission or alleged omission to
state in the Registration Statement or Prospectus a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

                        (a)   The Company agrees to indemnify and hold harmless
each Selling Stockholder from and against any losses, claims, damages,
liabilities or expenses to which such Selling Stockholder may become subject
(under the Securities Act or otherwise) insofar as such losses, claims, damages,
liabilities or expenses (or actions or proceedings in respect thereof) arise out
of, or are based upon (i) any untrue statement of a material fact contained in
the Registration Statement or Prospectus, (ii) any failure by the Company to
fulfill any undertaking included in the Registration Statement, or (iii) any
breach of any representation, warranty or covenant made by the Company in this
Agreement, and the Company will promptly reimburse such Selling Stockholder for
any reasonable legal or other expenses incurred in investigating, defending or
preparing to defend, settling, compromising or paying any such action,
proceeding or claim, provided, however, that the Company shall not be liable in
any such case to the extent that such loss, claim, damage, liability or expense
arises solely out of, or is based solely upon, an untrue statement made in such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by such Selling Stockholder specifically
for use in preparation of the Registration Statement or the failure of such
Selling Stockholder to comply with its covenants and agreements contained in
Sections 5.3 or 7.2 hereof respecting sale of the Common Stock and Warrants or
any statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Investor at least three business days prior
to the pertinent sale or sales by the Investor. Notwithstanding the foregoing,
the Company shall not be liable to any Selling Stockholder for any consequential
damages, including lost profits, solely with respect to losses, claims, damages,
liabilities or expenses to which such Selling Stockholder may become subject
arising out of, or based upon, any breach of any representation, warranty or
covenant made by the Company in this Agreement.


-13-

--------------------------------------------------------------------------------


                        (b)   The Investor agrees (severally and not jointly
with any Other Investor) to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages,
liabilities or expenses to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages, liabilities or expenses (or actions or
proceedings in respect thereof) arise solely out of, or are based solely upon,
(i) any failure to comply with, or breach of, the representations, covenants and
agreements contained in Section 5 or 7.2 hereof respecting sale of the Common
Stock and Warrants, or (ii) any untrue statement of a material fact contained in
the Registration Statement if such untrue statement was made in reliance upon
and in conformity with written information furnished by the Investor
specifically for use in preparation of the Registration Statement (provided,
however, that no Investor shall be liable in any such case for any untrue
statement in any Registration Statement or Prospectus if such statement has been
corrected in writing by such Investor and delivered to the Company at least
three business days prior to the pertinent sale or sales by the Investor), and
the Investor will reimburse the Company (or such officer, director or
controlling person), as the case may be, for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend,
settling, compromising or paying any such action, proceeding or claim.
Notwithstanding the foregoing, (x) the Investor’s aggregate liability pursuant
to this subsection (b) and subsection (d) shall be limited to the net amount
received by the Investor from the sale of the Registrable Shares and (y) the
Investor shall not be liable to the Company for any consequential damages,
including lost profits, solely with respect to losses, claims, damages,
liabilities or expenses to which the Company (or any officer, director or
controlling person as set forth above) may become subject (under the Securities
Act or otherwise), arising out of, or based upon, any failure to comply with the
covenants and agreements contained in Section 5.3 or 7.2 hereof respecting sale
of the Registrable Shares.

                        (c)   Promptly after receipt by any indemnified person
of a notice of a claim or the beginning of any action in respect of which
indemnity is to be sought against an indemnifying person pursuant to this
Section 7.3, such indemnified person shall notify the indemnifying person in
writing of such claim or of the commencement of such action, but the omission to
so notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 7.3 (except to the extent
that such omission materially and adversely affects the indemnifying party’s
ability to defend such action) or from any liability otherwise than under this
Section 7.3. Subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person, the indemnifying person
shall be entitled to participate therein, and, to the extent that it shall elect
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, shall be entitled to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
person. After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof,
provided further, however, that if there exists or shall exist a conflict of
interest that would make it inappropriate, in the opinion of counsel to the
indemnified person, for the same counsel to represent both the indemnified
person and such indemnifying person or any affiliate or associate thereof, the
indemnified person shall be entitled to retain its own counsel at the expense of
such indemnifying person; provided, however, that no indemnifying person shall
be responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could have been a
party and indemnification could have been sought hereunder by such indemnified
person, unless such settlement


-14-

--------------------------------------------------------------------------------


includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

                        (d)   If the indemnification provided for in this
Section 7.3 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages, liabilities or expenses (or actions or proceedings in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the Investor on the other in connection with the statements or
omissions or other matters which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Company on the one
hand or an Investor on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement. The Company and the Investor each agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if the Investor and its affiliates were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Investor shall not be required to
contribute any amount in excess of the net amount received by the Investor from
the sale of the Registrable Shares. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Investor’s obligations in this subsection to
contribute are several in proportion to their sales of Registrable Shares to
which such loss relates and not joint.

                        (e)   The parties to this Agreement hereby acknowledge
that they are sophisticated business persons who were represented by counsel
during the negotiations regarding the provisions hereof including, without
limitation, the provisions of this Section 7.3, and are fully informed regarding
said provisions.

              7.4     Rule 144.   For a period of two years following the date
hereof, the Company agrees with each holder of Registrable Shares to:

                        (a)   comply with the requirements of Rule 144(c) under
the Securities Act with respect to current public information about the Company;

                        (b)   use its best efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time it is subject to such reporting
requirements); and

                        (c)   furnish to any holder of Registrable Shares upon
request (i) a written statement by the Company as to its compliance with the
requirements of said Rule 144(c) and the reporting requirements of the
Securities Act and the Exchange Act (at any time it is subject to such reporting
requirements), (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other publicly-filed reports and documents of the
Company as such holder may reasonably request to avail itself of any similar
rule or regulation of the SEC allowing it to sell any such securities without
registration.


-15-

--------------------------------------------------------------------------------


              7.5     Termination of Conditions and Obligations.   The
conditions precedent imposed by Section 5 or this Section 7 upon Dispositions of
the Registrable Shares by the Investor shall cease and terminate as to any
particular number of the Registrable Shares and the restrictive legend shall be
removed when such Registrable Shares shall have been effectively registered
under the Securities Act and sold or otherwise disposed of in accordance with
the intended method of disposition set forth in the Registration Statement
covering such Registrable Shares or at such time as an opinion of counsel
reasonably satisfactory to the Company shall have been rendered to the effect
that such conditions are not necessary in order to comply with the Securities
Act (provided that such opinion shall not be required if the Company shall be
furnished with written documentation reasonably satisfactory to it that such
Registrable Shares are being transferred in a customary transaction exempt from
registration under Rule 144 under the Securities Act).

        8.     Notices.    All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed (A) if within
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile, or (B) if delivered from outside the United States, by International
Federal Express or facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed, and (iv) if delivered by facsimile,
upon electric confirmation of receipt and shall be delivered as addressed as
follows:

              (a)   if to the Company, to:

  AVAX Technologies, Inc.
2000 Hamilton Street
Suite 204
Philadelphia, PA 19130
Phone:  (215) 241-9670
Fax:   (215) 241-9684
Attention:  Richard P. Rainey, President


                        with a copy to:

  Gilmore & Bell, P.C.
2405 Grand Boulevard, Suite 1100
Kansas City, Missouri 64108-2521
Phone:   (816) 221-1000
Fax:   (816) 221-1018
Attention:  Richard M. Wright, Jr.


              (b)   if to the Investor, at its address on the signature page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.

        9.     Changes.   This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

        10.     Headings.   The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.


-16-

--------------------------------------------------------------------------------


        11.     Severability.   In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

        12.     Governing Law.   This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law.

        13.     Entire Agreement.   This Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements relating to such subject matter
are expressly cancelled.

        14.     Finders Fees.   Except for commissions payable to Rodman &
Renshaw or Privateq Advisors AG by the Company, neither the Company nor the
Investor nor any affiliate thereof has incurred any obligation which will result
in the obligation of the other party to pay any finder’s fee or commission in
connection with this transaction.

        15.     Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

        16.     Successors and Assigns.   This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the Investors, including without limitation and without the need for
an express assignment, affiliates of the Investors. With respect to transfers
that are not made pursuant to the Registration Statement, the rights and
obligations of an Investor under this Agreement shall be automatically assigned
by such Investor to any transferee of all or any portion of such Investor’s
Registrable Shares who is a Permitted Transferee (as defined below); provided,
however, that within two business days prior to the transfer, (i) the Company is
provided notice of the transfer including the name and address of the transferee
and the number of Registrable Shares transferred; and (ii) that such transferee
agrees in writing to be bound by the terms of this Agreement. (For purposes of
this Agreement, a “Permitted Transferee” shall mean any Person who is an
“accredited investor,” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act. Upon any transfer permitted by this Section 17, the
Company shall be obligated to such transferee to perform all of its covenants
under this Agreement as if such transferee were an Investor.

        17.     Expenses.   Each of the Company and the Investors shall bear its
own expenses in connection with the preparation and negotiation of the
Agreement.









-17-

--------------------------------------------------------------------------------
